Citation Nr: 0401652	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-14 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for an arachnoid cyst 
at T12 and L2 level with chronic low back pain and 
radiculopathy, right leg, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches before March 5, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in New Orleans, Louisiana.  In 
April 1999, the RO issued a rating decision which, in part, 
granted service connection for an arachnoid cyst at T12 and 
L2 level with chronic low back pain and radiculopathy, right 
leg, and migraine headaches.  In a May 1999 statement, the 
veteran indicated that her 10 disability rating for her 
arachnoid cyst at T12 and L2 level with chronic low back pain 
and radiculopathy, right leg, did not properly evaluate her 
right leg numbness and that the 10 percent disability rating 
for migraine headaches did not properly evaluate her migraine 
condition.  The RO issued a rating decision in June 1999 that 
continued her disability ratings vis-à-vis her arachnoid cyst 
with right leg radiculopathy and migraines.  In July 1999 
correspondence, the veteran voiced disagreement with the June 
1999 rating decision and the RO issued a Statement of the 
Case (SOC) for these issues in August 1999.   The veteran 
filed a timely substantive appeal in May 2000.

In June 2000, the RO increased the veteran's disability 
rating for migraine headaches to 30 percent.  The increase 
was made effective July 11, 1998, or the day after her 
discharge from active duty.  In January 2001, the veteran's 
disability rating for her arachnoid cyst with right leg 
radiculopathy was increased to 20 percent, effective July 11, 
1998.  In September 2001, the RO issued a rating decision 
that increased the veteran's disability rating for migraine 
headaches to 50 percent, effective March 5, 2001.  A February 
2002 document reflects that the veteran voiced satisfaction 
with her 50 percent disability rating on and after March 5, 
2001, but that she continued to disagree with the 30 percent 
disability rating prior to March 5, 2001, for her migraine 
condition.  Accordingly, the proper issue on appeal before 
the Board regarding the evaluation of the veteran's migraine 
headache disability is the appropriate evaluation of it for 
the period prior to its increase to 50 percent.  

In addition to the foregoing, the Board observes that the RO 
certified as on appeal two additional issues.  The first was 
entitlement to an increased rating for arachnid cyst at T12 
and L2 level with chronic low back pain and radiculopathy, 
left leg.  The second was entitlement to an earlier effective 
date for the 50 percent evaluation assigned for the veteran's 
migraine headaches.  

As to the left leg radiculopathy, the Board sees no basis for 
considering that matter to be in appellate status.  The 
record does not reflect the veteran expressed any 
dissatisfaction with the rating assigned for this disability 
and her original appeal, perfected by the submission of a VA 
Form 9 in May 2000, was in response to a statement of the 
case that only addressed the right leg symptoms.  
Inexplicably, the issue regarding the left leg was included 
in a supplemental statement of the case dated in January 
2001, and again in August 2001, and June 2003, but there is 
no document from the veteran indicating any dispute with the 
evaluation assigned for the left leg impairment.  Under these 
circumstances, the Board does not consider this issue to be 
properly developed for appellate review and therefore, it 
will not be further discussed herein.  In the event the 
veteran does desire an increased rating for this left leg 
disability, she is encouraged to communicate that to the RO.  

Regarding the effective date claim, it arose following the 
September 2001 rating decision that increased the disability 
evaluation for migraines from 30 percent to 50 percent, 
effective from March 2001.  As described above, however, the 
veteran had previously perfected an appeal for an increased 
rating for her migraines.  Although she is now satisfied with 
a 50 percent rating, the question of its appropriate 
evaluation for the period of time when it was rated less than 
50 percent has remained in appellate status.  Since the 
analysis that will be employed in this case to determine the 
veteran's appropriate evaluation for migraines prior to its 
increase to 50 percent is essentially identical to an 
analysis concerning the appropriate effective date for the 50 
percent rating, no purpose is served by entering a formal 
decision on both issues.  Consequently, the Board will simply 
address this aspect of the veteran's claim as an appeal for 
an increased rating in excess of 30 percent as set out on the 
front page of this decision.  

The veteran had a hearing at the RO before a hearing officer 
in October 2000.  In addition, this case has been advanced on 
the docket pursuant to a ruling issued by the Board's Deputy 
Vice Chairman.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's arachnoid cyst at T12 and L2 level with 
chronic low back pain and radiculopathy, right leg, is 
productive of no more than moderate impairment.  

3.  Before March 5, 2001, the veteran's migraine headaches 
were not shown to be productive of very frequent completely 
prostrating and prolonged attacks producing severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for an arachnoid cyst at T12 and L2 level with 
chronic low back pain and radiculopathy, right leg, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ .102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2003).

2.  Before March 5, 2001, the criteria for a rating in excess 
of 30 percent for migraine headaches were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, in essence, contends that her 20 percent 
disability rating does not properly evaluate her arachnoid 
cyst, right leg, condition and that her 30 percent disability 
rating prior to March 5, 2001, does not properly evaluate her 
migraine headache disability.

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
Here, the June 1999 statement of the case, VCAA notification 
letters dated in April 2001 and August 2001 and the June 2003 
supplemental statement of the case collectively notified the 
veteran that VA would make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies as long as she supplied enough specific 
information about the records so that a request could be made 
on her behalf; that it remained her responsibility to support 
her claim with appropriate evidence; and of the criteria for 
higher ratings for her service-connected disabilities.  
Accordingly, the Board considers the VA's notice requirements 
have been met.  
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations in November 
1998 and July 2001.  See 38 C.F.R. § 3.159(c)(4) (2003).  The 
resulting reports have been obtained.  The veteran's VA 
treatment records have been obtained and associated with her 
claims folder.   She has not identified any further evidence 
not of record.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

In evaluating service-connected disabilities, the Board 
attempts to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2003).  The 
severity of a service connected-disorder is ascertained, for 
VA rating purposes, by the application of criteria set forth 
in VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, only the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As to the evaluation of the veteran's right leg 
radiculopathy, it has been rated under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 8520 as analogous to 
impairment of the sciatic nerve.  Under this Diagnostic Code, 
a 20 percent evaluation is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis of the 
sciatic nerve.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124.  Complete paralysis of 
the sciatic nerve contemplates a disability picture where the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost.  Diagnostic Code 8520.  

By way of background, the Board notes that in addition to the 
disabilities discussed in this decision, the veteran is 
separately service connected for left leg radiculopathy 
symptoms caused by her arachnoid cysts, evaluated as 20 
percent disabling; urinary incontinence rated 40 percent 
disabling, and for irritable bowel syndrome rated 30 percent 
disabling, both as secondary to her arachnoid cyst at T12 and 
L2.  She has also been awarded a total disability rating 
based on individual unemployability due to her service 
connected disabilities, effective from June 2001.  

As indicated in the Introduction above, the veteran has been 
service connected for her right leg radiculopathy since her 
discharge from service in July 1998.  Likewise, this 
disability has been evaluated as 20 percent disabling since 
that time.  The evidence of record shows, that in a November 
1998 VA general medical examination report it was indicated 
that the veteran had normal posture and gait and no 
peripheral edemas of the lower extremities.  

The November 1998 VA neurological disorders examination 
report reflects that the veteran reported that her right leg 
was weaker than her left leg and that she did not fully exert 
it secondary to the pain and numbness.  The report indicates 
that neurological examination revealed that she had normal 
coordination in her legs and motor examination revealed no 
weakness in any muscle group.  At times she exhibited poor 
effort and give-away weakness.  Her gait was within normal 
limits, tandem gait was within normal limits, and reflexes 
were active and symmetrical.  Romberg sign was absent.  There 
was no loss of vibratory sensation or of soft touch in any 
extremity.  The examination report contains an impression of 
arachnoid cyst and lower extremity radiculopathy.

The November 1998 VA spine examination report indicates that 
the veteran had full range of motion of her cervical and 
lumbar spine, with 4+/5 strength in her right knee extensors 
and 5/5 in the remainder of her lower extremities.  Regarding 
sensory, the report indicates that she showed dysesthesia in 
her lower extremities.  Her right calf measured 35 
centimeters in circumference while her left measured 37 
centimeters.  She had no spasms in her neck or lower back and 
no tenderness to palpitation.

The July 2001 VA neurology examination report reflects that 
the veteran indicated that at times she lost her balance, 
stumbled, and was clumsy because of pain and numbness and 
that she had to move her legs around due to numbness.  The 
report indicates that physical examination of the veteran 
revealed her to be in moderate discomfort.  Motor examination 
revealed motor strength of 5/5 for the lower extremities, 
decreased pinprick in the vaginal and lateral thigh compared 
to the medial thigh and diminished pinprick in the medial 
thigh compared to the lateral leg areas.  Deep tendon 
reflexes were 3- in the lower extremities, toes with dull 
response and no ataxia was noted in her gait.

The July 2001 VA spine examination report indicates that the 
veteran reported that she continued to have low back pain and 
had difficulty finding a comfortable sleeping position.  She 
also indicated that she could walk okay but had pain after 
prolonged sitting and standing, which she described as 
radiating out of the back of her buttocks down into both legs 
to the level of her feet.  She described weakness of both 
lower extremities and numbness and tingling of the thigh 
region, bilaterally.  The report reflects that physical 
examination of the veteran revealed a satisfactory gait 
pattern and she was able to stand erect.  There was no spasm 
or tenderness and she had 95 degrees of flexion, 30 degrees 
of extension, and 30 degrees of right and left lateral 
bending.  The veteran described a discomfort or a very low 
grade of pain on range of motion testing.  The report 
indicates negative straight leg raising bilaterally.  The 
examiner noted that pain would certainly further limit the 
veteran's functional range of motion during flare-ups or with 
increased use, but that an expression of this increase in 
terms of additional limitation of motion could not be 
determined with any degree of medical certainty.

The veteran's VA treatment records from November 1998 to 
March 2003 include a November 1998 electromyography (EMG) 
report that indicates the veteran had bilateral L4-L5-S1 
radiculopathy with active denervation in distal innervate 
muscles and paraspinal muscles while all other spinal levels 
were normal.  A September 2000 progress note reflects that 
the veteran still had pain that radiated from her buttocks 
but she had no associated weakness and ambulated without 
difficulty.  A December 2000 progress note indicates that an 
increase in the veteran's medications had improved her 
symptoms as the symptoms had decreased in frequency and 
intensity.  The progress note also reflects that the veteran 
had decreased pinprick in her lower extremities and that the 
radicular pain was controlled with medications.  

A June 2001 VA treatment record indicates that the veteran 
had unsustained clonus of the right Achilles, decreased 
sensation to light touch in the lower extremities, and 5/5 
motor strength.  A July 2001 treatment record indicates that 
a magnetic resonance image (MRI) report showed that the 
veteran's cyst was unchanged in appearance from the previous 
1996 MRI and the veteran complained of progressive cord 
complication symptoms such that a laminectomy exploration of 
the cyst was planned.  The veteran was found to be pregnant 
and the laminectomy was not conducted.  July 2001 treatment 
records also reflect that the veteran had decreased sensory 
along the posterior aspect of the bilateral legs, no 
associated weakness, and she ambulated without difficulty.  A 
January 2003 treatment record indicates that the veteran 
still complained of a burning type pain and numbness in her 
bilateral lower extremity and saddle area.  The record also 
reflects that she presented with no new symptoms and was not 
deteriorating.

The foregoing shows that the veteran's arachnoid cyst at T12 
and L2 level is manifested by radicular pain, numbness, 
decreased sensation, no associated weakness and no difficulty 
with ambulation.  In the latter regard, while there is 
evidence suggestive of some right calf atrophy (2 cm.), the 
evidence also shows that the veteran was consistently found 
to have no difficulty with ambulation.  In November 1998, it 
was noted she had normal coordination in her legs, and in 
July 2001, she had no ataxia, or inability to coordinate 
muscle activity during voluntary movement in her gait.  
Furthermore, the clonus mentioned in treatment records in 
2001 was not sustained, and January 2003 treatment records 
reflect that she presented with no new symptoms and was not 
deteriorating.  As such, the Board finds that the veteran's 
arachnoid cyst at T12 and L2 level with right lower extremity 
involvement is not shown to be productive of moderately 
severe incomplete paralysis as contemplated in the Schedule 
for Rating Disabilities.  As such, a higher disability rating 
is not warranted.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2003).

In reaching this decision, the Board has also considered 
whether a higher rating is warranted based on limitation of 
motion of the spine.  When the veteran initiated her claim, 
the next higher rating (40 percent) was warranted with severe 
limitation of motion of the lumbar spine.  Diagnostic Code 
5292 as in effect prior to 2003.  Currently, favorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine 30 degrees or less would 
warrant an increased rating to 40 percent.  38 C.F.R. 
§ 4.71a, the general rating formula for diseases and injuries 
of the spine.  

Here, however, there is no evidence of ankylosis, or any 
evidence that the veteran's lumbar spine motion in general, 
or forward flexion in particular, is limited such that it 
even approximates the limitation contemplated by a 40 percent 
rating.  When examined in November 1998, the veteran had full 
range of motion of her cervical and lumbar spine.  The July 
2001 VA spine examination indicates that the veteran had 95 
degrees of flexion, 30 degrees of extension, and 30 degrees 
of right and left lateral bending, with the veteran 
describing only a very low grade of pain, on the range of 
motion testing.  (Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.)  In short, the evidence of record indicates that 
the veteran had nearly normal range of motion.  As such, an 
increased rating based on limitation of motion of her 
thoracolumbar spine, to include any additional limits from 
that actually measured due to pain, is not warranted.  

Her May 2000 substantive appeal reflects that the veteran 
argues that her back pain is not properly compensated.  In a 
March 2001 statement, she argues that she has three distinct 
disabilities (arachnoid cyst, chronic low back pain, and 
radiculopathy) for which she should be rated.  The evaluation 
of the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 (2003).  
The veteran's argument that she is entitled to separate 
disability ratings for her arachnoid cyst, chronic low back 
pain, and radiculopathy would result in pyramiding and as 
such, is not proper in the instant case.  The March 2001 
statement also reflects that the veteran further argues that 
as she describes her pain as severe, her condition should be 
rated as severe.  Decisions of the Board are based on the 
entire record and upon consideration of all of the evidence 
and applicable provision of law and regulation.  See 
38 U.S.C.A. § 7104(a) (West 2002).  While the veteran's 
assertions of the severity of her disability have been 
utilized by the Board to evaluate her claim, the entire 
evidence of record was utilized for this decision.

In short, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's service-connected arachnoid cyst at 
T12 and L2 level with chronic low back pain and 
radiculopathy, right leg.  As the preponderance of the 
evidence is against her claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).

With respect to the veteran's claim as it concerns her 
migraine headaches, like her leg radiculopathy disability, it 
too has been service connected since her discharge from 
service in July 1998.  Before March 5, 2001, the veteran was 
rated as 30 percent disabled due to her service-connected 
migraine headaches.  A 30 percent disability rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).  A 50 percent disability rating contemplates 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.
 
Here, the evidence of record reveals that during the November 
1998 VA neurology examination, the veteran stated that her 
headaches were associated with photophobia, throbbing pain 
behind the right eye and temple, and were occasionally 
prostrating.  The report indicates that her headaches 
occurred three to four times a month and each headache 
generally required sleep and interfered with her ordinary 
activities for about a full day each time.  Outpatient 
records dated in October 1999, reflect that the veteran 
reported headache episodes occurring twice a month with 
partial relief with medication.  In June 2000, however, she 
complained of no relief with medications, but in September 
2000, it was noted that her migraine headaches were 
controlled with a nasal spray.

The October 2000 hearing transcript reflects that the veteran 
testified that the occurrence of her headaches varied, and at 
that time averaged two times per month.  She indicated that 
the migraines were intolerable and that she missed about two 
days of work per month due to headaches.  

Given the foregoing descriptions of the veteran's headaches, 
their frequencies and effects, for the period in question, 
the Board does not consider the evidence to reflect that they 
may be described as very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Accordingly, the criteria for a 50 percent 
evaluation for migraines prior to March 2001 have not been 
met, and the appeal is denied.  

In making this decision, the Board recognizes that the 
veteran's service-connected migraine headaches and arachnoid 
cyst with right leg involvement limits her efficiency in 
certain tasks.  However, they do not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability.  Her disability picture is not outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the disabilities at issue 
do not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).


ORDER

An increased rating for an arachnoid cyst at T12 and L2 level 
with chronic low back pain and radiculopathy, right leg, is 
denied.

Entitlement to a rating in excess of 30 percent for migraine 
headaches before March 5, 2001, is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



